863 A.2d 701 (2004)
272 Conn. 910
HARTFORD ACCIDENT AND INDEMNITY COMPANY et al.
v.
ACE AMERICAN REINSURANCE COMPANY et al.
Supreme Court of Connecticut.
Decided December 15, 2004.
Stuart D. Rosen and Michael C. D'Agostino, Hartford, in support of the petition.
James F. Sullivan, in opposition.
The plaintiffs' petition for certification for appeal from the Appellate Court (AC 25661), is granted, limited to the following issue:
"Did the Appellate Court properly dismiss this appeal for lack of a final judgment?"
The Supreme Court docket number is SC 17329.